Case 5:18-cv-02420-CBM-SP Document 49 Filed 01/22/21 Page 1 of 1 Page ID #:1205



  1
  2
  3
  4
  5
  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Graziani,                                 Case No.: CV 18-2420-CBM-(SPx)
 12
                Plaintiff,                        JUDGMENT [JS-6]
 13     v.
 14
        Barr et al.,
 15
                Defendants.
 16
 17
 18
 19           Consistent with the Order re: Briefs on the Administrative Record,
 20    judgment is entered in favor of Defendants and against Plaintiffs.
 21
 22    DATED: January 22, 2021.
                                             CONSUELO B. MARSHALL
 23                                          UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28

                                                 1
